Title: To Thomas Jefferson from J. Phillipe Reibelt, 19 December 1805
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur!
                     Baltimore le 19 Dec. 1805.
                  
                  Je viens de finir la lecture des principaux nouv. Ouvrages francais & Allemans, qui traitent des Merinos, particul. de leur introduction &c en Espagne, et de la dans d’autres differentes parties de l’Europe. Les Gouvernemens eclairés en fait d’Economie politique, non Seulement au Sud, mais même au Nord—p. E. l’autriche, la Gr. Bretagne, la Prusse, la hollande, la Suede, le Danemarc, la Saxe, Le Wurtemberg, le Baaden—ont tous saisis le premier Moment favorable, pour demander et obtenir de l’Espagne la permission d’en sortir un Certain Nombre; et l’Ont ensuite fait acheter importer et distribuer au prix coutant, ou cedès a droit a des particuliers, qui le faÿent prendre a leurs fraix et vendre avec quelque benefice. Il me paroit, que ce seroit preparer un fond precieux pour les fabriques de laine, qui doivent a l’avenir s’etablir aux Etats Unis, que de se stipuler à la premiere(*) occassion la même faveur de la Cour de Madrid. Si Vous saviez cela, vous y pensiez—sans doute—longtems avant Moi — Mais comme Vous connaissez mon desir d’être utile et que Vous avez tant d’autres occupations bien plus importantes encore, Vous excuserez volontiers la liberte, que je prends, de Vous representer çes faits. Je suis au dorenavant persuadè, que la bonne Volontè d’un ancien Republicain ne Vous est jamais desagreable.
                  (*) Vous savez, que le Dre. francois s’est reservè par un Art. secret du traitè de Bâsle la faculte de tirer de l’Espagne pendant 5 Anneès Consecutives— Mille brebis et cent beliers, ce qui donna a la france 5000 brebis et 500 beliers —
                  La Maison de Levrault, Schoell et Comp—ne voulant comme je Vous ai anoncè, plus continuer ses envois—je me propose de faire venir les Livres, dont j’aurois personellement besoin du principal Libraire à Bordeaux—Mr. Guestier d’ici qui fait sur plusieurs batimens le Commerce le plus actif avec Bordeaux, et qui a bien de Complaisance pour Moi—se charge de m’y faire acheter par Son Correspondant tout ce, que desirerois, en lui remboursant ici a l’arriveè des Livres le Montant de la facture, l’emballage, le fret, et les droits d’entreè—ce qui seroit tout au plus 30 pC. sur le prix de Paris, car le principal Libraire a Bordeaux vende au même prix.
                  Pour connaitre les Nouvelles paritions je recevrois de la le Meilleur Journal Litteraire et les Catalogues de tem en tems.
                  Vous plait ils, que je fasse aussi de cette maniere venir les Livres, que Vous m’avez demandès depuis  cette anneè? —et que je Vous en represente la liste a votre ratification?—Je regarderais l’affirmatif, comme un honneur particulier, qui Vous m’accorderez.
                  Je Vous prie, d’excuser ma mauvaise ecriture—je suis pris par un fort Rhumatisme aux deux bras, et agreèr les sinceres assurances de la plus profonde Veneration.
                  
                     Reibelt 
                     
                  
                  
               